Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 1 of 14 Page ID #:1647



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA

  10   ECOLOGICAL RIGHTS FOUNDATION et                  Civil Case No.: 5:20-cv-01108-AB-KK
       al.,
  11                                                    STIPULATED PROTECTIVE ORDER
                     Plaintiffs,
  12
  13          v.
  14
       HOT LINE CONSTRUCTION, INC. et al.,
  15
                     Defendants.
  16
  17   1.     A.     PURPOSES AND LIMITATIONS
  18          Discovery in this action is likely to involve production of confidential,
  19   proprietary, or private information for which special protection from public disclosure
  20   and from use for any purpose other than prosecuting this litigation may be warranted.
  21   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
  22   Stipulated Protective Order. The parties acknowledge that this Order does not confer
  23   blanket protections on all disclosures or responses to discovery and that the protection
  24   it affords from public disclosure and use extends only to the limited information or
  25   items that are entitled to confidential treatment under the applicable legal principles.
  26   The parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
  27   Protective Order does not entitle them to file confidential information under seal; Civil
  28   Local Rule 79-5 sets forth the procedures that must be followed and the standards that

                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 2 of 14 Page ID #:1648



    1   will be applied when a party seeks permission from the court to file material under seal.
    2          B.     GOOD CAUSE STATEMENT
    3          This action is likely to involve contractor and pricing lists and other valuable
    4   commercial, financial, technical, safety and security, and/or proprietary information for
    5   which special protection from public disclosure and from use for any purpose other
    6   than prosecution of this action is warranted. Such confidential and proprietary materials
    7   and information consist of, among other things, confidential business or financial
    8   information, information regarding confidential business practices, confidential facility
    9   safety and security information or other confidential commercial information
   10   (including information implicating privacy rights of the parties’ employees or
   11   members, or third parties), information otherwise generally unavailable to the public,
   12   or which may be privileged or otherwise protected from disclosure under state or
   13   federal statutes, court rules, case decisions, or common law. Accordingly, to expedite
   14   the flow of information, to facilitate the prompt resolution of disputes over
   15   confidentiality of discovery materials, to adequately protect information the parties are
   16   entitled to keep confidential, to ensure that the parties are permitted reasonable
   17   necessary uses of such material in preparation for and in the conduct of trial, to address
   18   their handling at the end of the litigation, and serve the ends of justice, a protective
   19   order for such information is justified in this matter. It is the intent of the parties that
   20   information will not be designated as confidential for tactical reasons and that nothing
   21   be so designated without a good faith belief that it has been maintained in a confidential,
   22   non-public manner, and there is good cause why it should not be part of the public
   23   record of this case.
   24   2.     DEFINITIONS
   25          2.1    Action: this pending federal law suit.
   26          2.2    Challenging Party: a Party or Non-Party that challenges the designation
   27   of information or items under this Order.
   28   ///
                                                        2
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 3 of 14 Page ID #:1649



    1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
    2   how it is generated, stored or maintained) or tangible things that qualify for protection
    3   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
    4   Statement.
    5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
    6   support staff).
    7          2.5    Designating Party: a Party or Non-Party that designates information or
    8   items that it produces in disclosures or in responses to discovery as
    9   “CONFIDENTIAL.”
   10          2.6    Disclosure or Discovery Material: all items or information, regardless of
   11   the medium or manner in which it is generated, stored, or maintained (including, among
   12   other things, testimony, transcripts, and tangible things), that are produced or generated
   13   in disclosures or responses to discovery in this matter.
   14          2.7    Expert: a person with specialized knowledge or experience in a matter
   15   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
   16   expert witness or as a consultant in this Action.
   17          2.8    House Counsel: attorneys who are employees of a party to this Action.
   18   House Counsel does not include Outside Counsel of Record or any other outside
   19   counsel.
   20          2.9    Non-Party: any natural person, partnership, corporation, association, or
   21   other legal entity not named as a Party to this action.
   22          2.10   Outside Counsel of Record: attorneys who are not employees of a party
   23   to this Action but are retained to represent or advise a party to this Action and have
   24   appeared in this Action on behalf of that party or are affiliated with a law firm which
   25   has appeared on behalf of that party, and includes support staff.
   26          2.11   Party: any party to this Action, including all of its officers, directors,
   27   employees, consultants, retained experts, and Outside Counsel of Record (and their
   28   support staffs).
                                                       3
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 4 of 14 Page ID #:1650



    1          2.12   Producing Party: a Party or Non-Party that produces Disclosure or
    2   Discovery Material in this Action.
    3          2.13   Professional Vendors: persons or entities that provide litigation support
    4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
    5   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
    6   their employees and subcontractors.
    7          2.14   Protected Material: any Disclosure or Discovery Material that is
    8   designated as “CONFIDENTIAL.”
    9          2.15   Receiving Party: a Party that receives Disclosure or Discovery Material
   10   from a Producing Party.
   11   3.     SCOPE
   12          The protections conferred by this Stipulation and Order cover not only Protected
   13   Material (as defined above), but also (1) any information copied or extracted from
   14   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   15   Material; and (3) any testimony, conversations, or presentations by Parties or their
   16   Counsel that might reveal Protected Material.
   17          Any use of Protected Material at trial shall be governed by the orders of the trial
   18   judge. This Order does not govern the use of Protected Material at trial.
   19   4.     DURATION
   20          Even after final disposition of this litigation, the confidentiality obligations
   21   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
   22   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
   23   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
   24   and (2) final judgment herein after the completion and exhaustion of all appeals,
   25   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
   26   any motions or applications for extension of time pursuant to applicable law.
   27   ///
   28   ///
                                                        4
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 5 of 14 Page ID #:1651



    1   5.       DESIGNATING PROTECTED MATERIAL
    2            5.1    Exercise of Restraint and Care in Designating Material for Protection.
    3   Each Party or Non-Party that designates information or items for protection under this
    4   Order must take care to limit any such designation to specific material that qualifies
    5   under the appropriate standards. The Designating Party must designate for protection
    6   only those parts of material, documents, items, or oral or written communications that
    7   qualify so that other portions of the material, documents, items, or communications for
    8   which protection is not warranted are not swept unjustifiably within the ambit of this
    9   Order.
   10            Mass, indiscriminate, or routinized designations are prohibited. Designations
   11   that are shown to be clearly unjustified or that have been made for an improper purpose
   12   (e.g., to unnecessarily encumber the case development process or to impose
   13   unnecessary expenses and burdens on other parties) may expose the Designating Party
   14   to sanctions.
   15            If it comes to a Designating Party’s attention that information or items that it
   16   designated for protection do not qualify for protection, that Designating Party must
   17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   18            5.2    Manner and Timing of Designations. Except as otherwise provided in
   19   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
   20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   21   under this Order must be clearly so designated before the material is disclosed or
   22   produced.
   23            Designation in conformity with this Order requires:
   24            (a)    for information in documentary form (e.g., paper or electronic
   25   documents, but excluding transcripts of depositions or other pretrial or trial
   26   proceedings), that the Producing Party affix at a minimum, the legend
   27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   28   contains protected material. If only a portion or portions of the material on a page
                                                        5
                                    STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 6 of 14 Page ID #:1652



    1   qualifies for protection, the Producing Party also must clearly identify the protected
    2   portion(s) (e.g., by making appropriate markings in the margins).
    3          A Party or Non-Party that makes original documents available for inspection
    4   need not designate them for protection until after the inspecting Party has indicated
    5   which documents it would like copied and produced. During the inspection and before
    6   the designation, all of the material made available for inspection shall be deemed
    7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
    8   copied and produced, the Producing Party must determine which documents, or
    9   portions thereof, qualify for protection under this Order. Then, before producing the
   10   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
   11   each page that contains Protected Material. If only a portion or portions of the material
   12   on a page qualifies for protection, the Producing Party also must clearly identify the
   13   protected portion(s) (e.g., by making appropriate markings in the margins).
   14          (b)    for testimony given in depositions that the Designating Party identify the
   15   Disclosure or Discovery Material on the record, before the close of the deposition all
   16   protected testimony.
   17          (c)    for information produced in some form other than documentary and for
   18   any other tangible items, that the Producing Party affix in a prominent place on the
   19   exterior of the container or containers in which the information is stored the legend
   20   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   21   protection, the Producing Party, to the extent practicable, shall identify the protected
   22   portion(s).
   23          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   24   failure to designate qualified information or items does not, standing alone, waive the
   25   Designating Party’s right to secure protection under this Order for such material. Upon
   26   timely correction of a designation, the Receiving Party must make reasonable efforts
   27   to assure that the material is treated in accordance with the provisions of this Order.
   28   ///
                                                       6
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 7 of 14 Page ID #:1653



    1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
    3   designation of confidentiality at any time that is consistent with the Court’s Scheduling
    4   Order.
    5            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
    6   resolution process under Local Rule 37.1 et seq.
    7            6.3    The burden of persuasion in any such challenge proceeding shall be on
    8   the Designating Party. Frivolous challenges, and those made for an improper purpose
    9   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
   10   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
   11   withdrawn the confidentiality designation, all parties shall continue to afford the
   12   material in question the level of protection to which it is entitled under the Producing
   13   Party’s designation until the Court rules on the challenge.
   14   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   15            7.1   Basic Principles. A Receiving Party may use Protected Material that is
   16   disclosed or produced by another Party or by a Non-Party in connection with this
   17   Action only for prosecuting, defending, or attempting to settle this Action. Such
   18   Protected Material may be disclosed only to the categories of persons and under the
   19   conditions described in this Order. When the Action has been terminated, a Receiving
   20   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   21            Protected Material must be stored and maintained by a Receiving Party at a
   22   location and in a secure manner that ensures that access is limited to the persons
   23   authorized under this Order.
   24            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   25   otherwise ordered by the court or permitted in writing by the Designating Party, a
   26   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
   27   only to:
   28   ///
                                                       7
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 8 of 14 Page ID #:1654



    1                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
    2   well as employees of said Outside Counsel of Record to whom it is reasonably
    3   necessary to disclose the information for this Action;
    4                 (b) the officers, directors, and employees (including House Counsel) of
    5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
    6                 (c) Experts (as defined in this Order) of the Receiving Party to whom
    7   disclosure is reasonably necessary for this Action and who have signed the
    8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    9                 (d) the court and its personnel;
   10                 (e) court reporters and their staff;
   11                 (f)   professional jury or trial consultants, mock jurors, and Professional
   12   Vendors to whom disclosure is reasonably necessary for this Action and who have
   13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14                 (g) the author or recipient of a document containing the information or
   15   a custodian or other person who otherwise possessed or knew the information;
   16                 (h) during their depositions, witnesses ,and attorneys for witnesses, in
   17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
   19   not be permitted to keep any confidential information unless they sign the
   20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
   21   by the Designating Party or ordered by the court. Pages of transcribed deposition
   22   testimony or exhibits to depositions that reveal Protected Material may be separately
   23   bound by the court reporter and may not be disclosed to anyone except as permitted
   24   under this Stipulated Protective Order; and
   25                 (i)   any mediator or settlement officer, and their supporting personnel,
   26   mutually agreed upon by any of the parties engaged in settlement discussions.
   27   ///
   28   ///
                                                       8
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 9 of 14 Page ID #:1655



    1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
    2          OTHER LITIGATION
    3          If a Party is served with a subpoena or a court order issued in other litigation
    4   that compels disclosure of any information or items designated in this Action as
    5   “CONFIDENTIAL,” that Party must:
    6                 (a) promptly notify in writing the Designating Party. Such notification
    7   shall include a copy of the subpoena or court order;
    8                 (b) promptly notify in writing the party who caused the subpoena or
    9   order to issue in the other litigation that some or all of the material covered by the
   10   subpoena or order is subject to this Protective Order. Such notification shall include a
   11   copy of this Stipulated Protective Order; and
   12                 (c) cooperate with respect to all reasonable procedures sought to be
   13   pursued by the Designating Party whose Protected Material may be affected.
   14          If the Designating Party timely seeks a protective order, the Party served with
   15   the subpoena or court order shall not produce any information designated in this action
   16   as “CONFIDENTIAL” before a determination by the court from which the subpoena
   17   or order issued, unless the Party has obtained the Designating Party’s permission. The
   18   Designating Party shall bear the burden and expense of seeking protection in that court
   19   of its confidential material and nothing in these provisions should be construed as
   20   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   21   directive from another court.
   22   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
   23          IN THIS LITIGATION
   24             (a) The terms of this Order are applicable to information produced by a
   25   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   26   produced by Non-Parties in connection with this litigation is protected by the remedies
   27   and relief provided by this Order. Nothing in these provisions should be construed as
   28   prohibiting a Non-Party from seeking additional protections.
                                                        9
                                  STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 10 of 14 Page ID #:1656



    1              (b) In the event that a Party is required, by a valid discovery request, to
    2   produce a Non-Party’s confidential information in its possession, and the Party is
    3   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
    4   information, then the Party shall:
    5                   (1) promptly notify in writing the Requesting Party and the Non-Party
    6   that some or all of the information requested is subject to a confidentiality agreement
    7   with a Non-Party;
    8                   (2) promptly provide the Non-Party with a copy of the Stipulated
    9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   10   specific description of the information requested; and
   11                   (3) make the information requested available for inspection by the
   12   Non-Party, if requested.
   13              (c) If the Non-Party fails to seek a protective order from this court within
   14   14 days of receiving the notice and accompanying information, the Receiving Party
   15   may produce the Non-Party’s confidential information responsive to the discovery
   16   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
   17   produce any information in its possession or control that is subject to the confidentiality
   18   agreement with the Non-Party before a determination by the court. Absent a court order
   19   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
   20   in this court of its Protected Material.
   21   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   23   Protected Material to any person or in any circumstance not authorized under this
   24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
   25   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   26   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   27   whom unauthorized disclosures were made of all the terms of this Order, and (d)
   28   request such person or persons to execute the “Acknowledgment and Agreement to Be
                                                       10
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 11 of 14 Page ID #:1657



    1   Bound” that is attached hereto as Exhibit A.
    2   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    3          PROTECTED MATERIAL
    4          When a Producing Party gives notice to Receiving Parties that certain
    5   inadvertently produced material is subject to a claim of privilege or other protection,
    6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    7   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    8   may be established in an e-discovery order that provides for production without prior
    9   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   10   parties reach an agreement on the effect of disclosure of a communication or
   11   information covered by the attorney-client privilege or work product protection, the
   12   parties may incorporate their agreement in the stipulated protective order submitted to
   13   the court.
   14   12.    MISCELLANEOUS
   15          12.1   Right to Further Relief. Nothing in this Order abridges the right of any
   16   person to seek its modification by the Court in the future.
   17          12.2   Right to Assert Other Objections. By stipulating to the entry of this
   18   Protective Order no Party waives any right it otherwise would have to object to
   19   disclosing or producing any information or item on any ground not addressed in this
   20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   21   ground to use in evidence of any of the material covered by this Protective Order.
   22          12.3   Filing Protected Material. A Party that seeks to file under seal any
   23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   24   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   25   Protected Material at issue. If a Party’s request to file Protected Material under seal is
   26   denied by the court, then the Receiving Party may file the information in the public
   27   record unless otherwise instructed by the court.
   28   ///
                                                       11
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 12 of 14 Page ID #:1658



    1   13.    FINAL DISPOSITION
    2          After the final disposition of this Action, as defined in paragraph 4, within 60
    3   days of a written request by the Designating Party, each Receiving Party must return
    4   all Protected Material to the Producing Party or destroy such material. As used in this
    5   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    6   summaries, and any other format reproducing or capturing any of the Protected
    7   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
    8   must submit a written certification to the Producing Party (and, if not the same person
    9   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
   10   category, where appropriate) all the Protected Material that was returned or destroyed
   11   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
   12   compilations, summaries or any other format reproducing or capturing any of the
   13   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   14   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   15   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   16   attorney work product, and consultant and expert work product, even if such materials
   17   contain Protected Material. Any such archival copies that contain or constitute
   18   Protected Material remain subject to this Protective Order as set forth in Section 4
   19   (DURATION).
   20   14.    Any violation of this Order may be punished by any and all appropriate
   21   measures including, without limitation, contempt proceedings and/or monetary
   22   sanctions.
   23   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   24

   25   DATED: February 5, 2021
   26

   27   /s/ Brian Orion
        Attorneys for Plaintiff Ecological Rights Foundation
   28
                                                       12
                                   STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 13 of 14 Page ID #:1659



    1   DATED: February 5, 2021
    2

    3   /s/ Brian Orion
        Attorneys for Plaintiff Santa Barbara Channelkeeper
    4

    5

    6   DATED: February 5, 2021
    7

    8   /s/ J. Tom Boer
        Attorneys for Defendant Southern California Edison Company
    9

   10

   11   DATED: February 5, 2021
   12

   13   /s/ Joseph A. Salazar, Jr.
   14   Attorneys for Defendant Hot Line Construction, Inc.
   15

   16
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   17

   18   DATED: February 5, 2021
   19

   20
        Honorable Kenly Kiya Kato
   21   United States Magistrate Judge
   22

   23

   24

   25

   26

   27

   28
                                                   13
                                     STIPULATED PROTECTIVE ORDER
Case 5:20-cv-01108-AB-KK Document 74 Filed 02/05/21 Page 14 of 14 Page ID #:1660



    1                                         EXHIBIT A
    2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
    4   I,                                                [print or type full name], of
    5                         [print or type full address], declare under penalty of perjury that
    6   I have read in its entirety and understand the Stipulated Protective Order that was issued
    7   by the United States District Court for the Central District of California
    8   on [date] in the case of Ecological Rights Foundation et. al., v. Hot Line Construction,
    9   Inc., et. al. Civil Case No. 5:20-cv-0118-AB-KK. I agree to comply with and to be
   10   bound by all the terms of this Stipulated Protective Order and I understand and
   11   acknowledge that failure to so comply could expose me to sanctions and punishment
   12   in the nature of contempt. I solemnly promise that I will not disclose in any manner any
   13   information or item that is subject to this Stipulated Protective Order to any person or
   14   entity except in strict compliance with the provisions of this Order.
   15
   16   I further agree to submit to the jurisdiction of the United States District Court for the
   17   Central District of California for the purpose of enforcing the terms of this Stipulated
   18   Protective Order, even if such enforcement proceedings occur after termination of this
   19   action. I hereby appoint                                  [print or type full name] of
   20                                                             [print or type full address and
   21   telephone number] as my California agent for service of process in connection with this
   22   action or any proceedings related to enforcement of this Stipulated Protective Order.
   23   Date: _________________________________________
   24   City and State where sworn and signed:
   25
   26   Printed name:
   27
   28   Signature:

                                                   14
